Citation Nr: 1727043	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-31 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Board remanded this matter for further development, to include the issuance of a statement of the case (SOC).  That development having been completed, this matter has returned to the Board for further appellate review.

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran asserts that his heart condition is related to his active service, to include his exposure to herbicide agents, including Agent Orange, while serving in Vietnam.  See March 2012 Report of General Information.  

Although the Veteran was provided a VA opinion to address the nature and etiology of his heart condition, that opinion is inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, the April 2012 VA opinion only addressed ischemic heart disease.  In the opinion the examiner stated that the Veteran did not have ischemic heart disease.  The examiner noted that the Veteran had a cardiac catheterization performed in November 2011.  The examiner also noted the Veteran underwent an aortic valve replacement in 2011, but did not offer an opinion about whether it was related to the Veteran's active duty, only stating that aortic valvular disease was not among the Agent Orange presumptions.  

The Veteran's qualifying service in Vietnam during the Vietnam Era and consequent presumed exposure to an herbicide agent are already established from the evidence of record.  See 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The fact that presumptive service connection may not be established for a disability claimed to be caused by herbicide exposure does not preclude a claimant from establishing direct service connection based on such exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, given the aforementioned inadequacies of the VA opinion currently of record, the Board finds that remand for a VA examination and additional medical opinion is warranted.  See Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120; 38 C.F.R. § 4.2.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from June 2013, forward.

2.  Make arrangements to obtain the employment physical that the Veteran had after his return from service.  See Board Hearing Transcript, page 5.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart condition.  All indicated tests and studies are to be performed.  The Veteran's claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must identify all current heart disorders found to be present, i.e. aortic stenosis, valvular heart disease, etc.  In particular, the examiner must determine whether or not the Veteran has ischemic heart disease.

For any heart disorder that is not considered to be ischemic heart disease, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service incident, to include herbicide exposure.

The examiner should note that the Veteran's exposure to herbicides is presumed by virtue of his service in Vietnam.  Additionally, the examiner is advised that he or she may not rely solely on the fact that a given disability is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between any diagnosed cardiac condition and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's cardiac disability, and whether the condition has manifested itself in an unusual manner.

The examiner should also address the Veteran's assertion that he was diagnosed with a heart murmur after his separation from service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




